Citation Nr: 1203009	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-34 768	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 5, 2008.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, from November 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent evaluation, effective from July 26, 2006.

In a June 2010 decision, the RO awarded a 70 percent evaluation for PTSD, effective from November 5, 2008.  As this was not a grant of the maximum benefit sought on appeal, and did not cover the entirety of the appellate period, the evaluations assigned for both stages remained on appeal.


FINDING OF FACT

On November 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial evaluation in excess of 50 percent for PTSD, prior to November 5, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for an initial evaluation in excess of 70 percent for PTSD, since November 5, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.  The appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial evaluation in excess of 50 percent for PTSD, prior to November 5, 2008, is dismissed.

The appeal for an initial evaluation in excess of 70 percent for PTSD, since November 5, 2008, is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


